—In an action, inter alia, to recover damages for breach of contract, defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Brucia, J.), dated May 30, 1985, as denied in part its motion for a protective order striking interrogatories and a request for documents and granted in part plaintiffs cross motion to compel defendant to answer the interrogatories and produce the requested documents.
*574Order reversed insofar as appealed from, with costs, defendant’s motion for a protective order striking the interrogatories and request for documents granted in its entirety, and plaintiff’s cross motion to compel defendant to answer the interrogatories and produce the documents denied in its entirety.
Plaintiff’s numerous interrogatories and its request for documents are burdensome, oppressive, and, in many parts, inappropriate. In such a case, the interrogatories and request should be vacated rather than pruned, as it is counsel’s burden to draft and serve proper interrogatories and demands, and the courts will not correct palpably bad ones (see, e.g., Martino v Mid-Island Hosp., 73 AD2d 592; Itzkoff v Allstate Ins. Co., 59 AD2d 854; Cramp v Cramp, 114 AD2d 835). Mangano, J. P., Bracken, Weinstein, Lawrence and Kooper, JJ., concur.